COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      1221 Eldridge Road, Inc. v. Life Changing Ministries and Fellowship,
                          Inc. Eric Stephens, and Jennifer Stephens

Appellate case number:    01-14-00893-CV

Trial court case number: 13-CCV-050162

Trial court:              County Court at Law No 1 of Fort Bend County

       It is ordered that Appellees’ Motion for Reconsideration En Banc is denied.

Judge’s signature: /s/ Rebeca Huddle
                   Acting for the En Banc Court*

Date: April 5, 2016

*En banc court consists of Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland,
Massengale, Brown, Huddle, and Lloyd.